Citation Nr: 1722518	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for atrial fibrillation.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.  The Veteran had additional service in the Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran limited his appeal to the issues identified on the title page.

The cardiovascular claims were previously before the Board in December 2016.  At that time, the Board remanded the claims to afford the Veteran a Board hearing.  The hearing was conducted in March 2017.  

As discussed in detail below, the Veteran submitted a May 2017 notice of disagreement (NOD) to a March 2017 rating decision regarding the erectile dysfunction claim.  However, the RO has not issued a statement of the case (SOC) for the claim.  For this reason, the issue has been listed on the title page.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



FINDINGS OF FACT

1.  A July 2008 rating decision denied service connection for hypertension; an appeal of the decision was not timely perfected.

2.  Evidence received since July 2008 relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

3.  A May 2007 rating decision denied service connection for atrial fibrillation; the decision was not appealed, nor was new and material evidence received within the appeal period.

4.  Evidence received since May 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for atrial fibrillation.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 2007 rating decision, which denied service connection for atrial fibrillation, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  .  The criteria to reopen the claim of service connection for atrial fibrillation are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria for Claims to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

II. Analysis

Hypertension

The Veteran filed a claim to reopen the issue of service connection for hypertension in September 2010.  The earlier claim of service connection for hypertension was received by VA in January 2007.  By a May 2007 rating decision, the RO denied the claim on the grounds that the Veteran's blood pressure was normal during his period of active duty, and that during his period of inactive duty during the reserves, service connection could only be granted on the basis of an injury.  The claim was again denied by a December 2007 rating on the same grounds.  The claim was yet again denied by a July 2008 decision on the same grounds.

The Veteran submitted an NOD to the July 2008 rating decision in October 2008 and an SOC was issued in October 2009.  However, the Veteran did not file a substantive appeal within 60 days thereafter.  See 38 C.F.R. § 20.302(b).  The Veteran was informed of this by a May 2010 letter.  He did not appeal the timeliness issue.  Thus, the July 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  

Since the July 2008 rating, the Veteran submitted medical literature suggesting that one symptom of lead poisoning was high blood pressure.  See November 2011 medical literature.  The Veteran has contended that he worked on ships during service, and was exposed to lead paint.

The November 2011 medical literature is new and material because it suggests some indication that there may be a nexus between the Veteran's service rehabilitating naval ships and the hypertension he later developed.  The Board notes that the Veteran's credibility is presumed in this instance.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Atrial Fibrillation

The Veteran filed a claim to reopen the issue of service connection for atrial fibrillation in September 2010.  The earlier claim of service connection for hypertension was received by VA in January 2007.  By a May 2007 rating decision, the RO denied the claim on the grounds that the Veteran's atrial fibrillation was not diagnosed until 2006.  The Veteran did not appeal this decision, nor was new and material evidence received within one year.  Thus, the May 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since the July 2008 rating, and similar to the hypertension claim, the Veteran submitted medical literature regarding the effects of lead exposure to humans.  See November 2011 medical literature.  The Veteran has contended that he worked on ships during service, and was exposed to lead paint.  He has additionally submitted a September 2010 statement from his private physician giving some suggestion that his claimed disabilities could be due to service if he were exposed to "chemicals" that have been shown to cause internal organ damage.  When read together, the Board finds that this evidence is new and material because it suggests some connection between the Veteran's claimed exposure to lead paint and his present heart disability.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for atrial fibrillation is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been received, the claim to reopen service connection for hypertension is allowed; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim to reopen service connection for atrial fibrillation is allowed; to this limited extent, the appeal is granted.



REMAND

Hypertension, Atrial Fibrillation, and Congestive Heart Failure Claims

The Board notes that the Veteran has not received a VA examination for any of the cardiovascular claims presently before the Board.  As noted above, the Veteran contends he was exposed to lead paint during service.  Specifically, he noted that he was stationed aboard the USS Seneca while it went through an overhaul and recounted that he used lead-based paint without the aid of masks or respirators.  Furthermore, the Veteran's private physician offered at least some suggestion that the Veteran's conditions could have been related to "chemical" exposure during service.  The Board thus finds that a VA examination should be afforded the Veteran for his claimed hypertension, atrial fibrillation, and congestive heart failure claims as the records raises the suggestion they may be related to lead paint exposure during service  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App 79 (2006).

Erectile Dysfunction Claim

The RO denied entitlement to service connection for erectile dysfunction in a March 2017 rating decision.  In May 2017, the Veteran submitted an NOD with that rating decision on the standard VA form.  See 38 C.F.R. § 20.201.  The Board notes that the RO has issued a response to the Veteran's NOD in May 2017.  While the RO is likely addressing this matter, an SOC as to this claim has not yet been issued, which is the next required step.  See 38 C.F.R. § 19.9(c).  This should be accomplished on remand.  Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC for the issue of entitlement to service connection for erectile dysfunction.  The issue is to be certified to the Board only if a timely substantive appeal is received.


2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed hypertension, atrial fibrillation and congestive heart failure.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should first identify any current cardiovascular disabilities, including whether he has or had hypertension, atrial fibrillation and congestive heart failure.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that and identified cardiovascular disability had its onset during, or is otherwise related to, the Veteran's service, to include exposure to lead paint.

The examination reports should include complete rationales for all opinions expressed.

3.  Finally, readjudicate the claims on appeal, including the reopened claims on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


